Citation Nr: 0717480	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-34 751	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of memory and 
concentration. 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for chronic fatigue 
syndrome. 

4.  Entitlement to service connection for chronic diarrhea, 
to include the propriety of severance of service connection.  

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for post-traumatic stress 
disorder (PTSD). 

6.  Entitlement to an increased rating for chronic headaches, 
currently rated 30 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to July 
1988 and from November 1990 to November 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for PTSD, that severed service connection 
for chronic diarrhea, and that granted an increased rating 
for chronic headaches, now rated as 30 percent disabling.  
The appeal also comes before the Board from a March 2004 
rating decision of the RO that denied service connection for 
loss of memory and concentration, sleep apnea, and chronic 
fatigue syndrome. 

The veteran requested a hearing before the Board sitting at 
the RO in September 2004, but he withdrew the request in June 
2005. 

The Board notes that in his June 2005 appeal, the veteran 
included "depression" together with PTSD as an issue for 
appeal.  The veteran's representatives subsequently presented 
arguments in support of service connection for a depressive 
disorder.  The RO has not issued a rating decision or 
statement of the case specifically addressing depression.  
Since the criteria for diagnosis and service connection for 
depression are different from the criteria for PTSD, the 
issue of service connection for depression is referred to the 
RO for development and adjudication as appropriate.  
FINDINGS OF FACT

1.  The veteran's symptoms of loss of memory and 
concentration have not been diagnosed as a unique disability.  
The symptoms have been associated with a diagnosed mental 
disorder and are not the manifestation of an undiagnosed 
illness.  The symptoms do not result in occupational and 
social impairment which decrease work efficiency and or 
ability to perform occupational tasks and are not controlled 
by continuous medication.

2.  The veteran has no diagnosis of sleep apnea or a 
diagnosis of insomnia as a unique disability.  The symptom of 
sleeplessness has been associated with a diagnosed mental 
disorder and is not a manifestation of an undiagnosed 
illness.  

3.  The veteran has no diagnosis of chronic fatigue syndrome.  
The symptoms of general fatigue, malaise, and anhedonia are 
not related to any diagnosed illness; however, the veteran 
has not experienced periods of debilitating fatigue requiring 
incapacitation with bed rest and treatment by a physician. 

4.  The veteran's chronic diarrhea is not related to any 
diagnosed illness; however, the veteran's symptoms of one or 
two episodes per day without weight loss or overall effect on 
his health are mild, not moderate, and without associated 
abdominal pain.  

5.  The competent medical evidence of record demonstrates 
that the grant of service connection for chronic diarrhea as 
the manifestation of an undiagnosed illness was clearly and 
unmistakably erroneous.

6.  In March 1999, the RO denied service connection for PTSD 
because the veteran did not have a diagnosis of PTSD that met 
the regulatory requirements.  The veteran did not express 
disagreement and the decision became final.  

7.  Evidence submitted since the final disallowed claim for 
service connection for PTSD, although new, does not relate to 
an unsubstantiated fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim because it does not show a qualifying diagnosis of 
PTSD.

8.  The veteran experiences tension-related headaches on a 
frequent basis that on occasion require him to sit or lay 
down.  He obtains relief from over-the-counter and occasional 
prescription medication.  The degree of severity expressed by 
the veteran is not reflected in treatment records.  There is 
no evidence of any neurological abnormalities or indications 
of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of memory 
and concentration have not been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317, 4.130, 
Diagnostic Code 9310 (2006).

2.  The criteria for service connection for a sleep disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

3.  The criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317, 4.88b, Diagnostic 
Code 6354 (2006).

4.  The criteria for service connection for chronic diarrhea 
have not been met, and the criteria for severance were met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.105, 
3.303, 3.304, 3.317, 4.114, Diagnostic Code 7319 (2006).  

5.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for PTSD.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 
20.300, 20.302 (2006).  

6.  The criteria for an increased rating for chronic 
headaches have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic 
Code 8100 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, March 2004, 
January 2005, and June 2005; rating decisions in September 
2003 and March 2004; and statements of the case in August 
2004 and March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army field artillery units including 
service in the Southwest Asia Theater of Operations from 
February 14, 1991, to April 29, 1991.  The veteran contends 
that all disorders for which he seeks service connection were 
the result of service in the Persian Gulf War.  He contends 
that his chronic headaches are more severe, and he seeks a 
higher rating.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Subject to various conditions, service connection may be 
granted for a qualifying chronic disability due of a veteran 
who served in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  Among the requirements are that there 
are objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as fatigue, signs or symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, signs or symptoms involving 
the respiratory system (upper and lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. 3.317 (2006).  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56703(1998).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms:  (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria 38 C.F.R. § 3.317(a)(2)(ii) for 
a medically unexplained chronic multisymptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a) (4).

Loss of Memory and Concentration

There are no rating criteria specifically for loss of memory 
and concentration.  As a diagnosed illness, dementia of 
unknown origin warrants a 10 percent rating when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress; or, when symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9310 (2006).  
As symptomatic of a medically unexplained chronic 
multisymptom illness without conclusive pathophysiology or 
etiology, memory and concentration loss are rated using the 
same criteria because the functions affected, anatomical 
localization, and symptomatology are similar.  No other 
diagnostic codes are analogous.  38 C.F.R. § 3.317(a)(5).

Service medical records are silent for any complaint or 
treatment for loss of memory or concentration.  The records 
are also silent for any traumatic brain injuries, diagnosed 
neurological conditions, or dementia.  There is no post-
service medical record of loss of memory and concentration as 
a unique diagnosed illness.  

In October 1998, a VA examiner noted at the time of discharge 
from a substance addition program that the veteran's memory 
was unimpaired.  In a January 1999 mental health examination, 
a VA physician noted the veteran's reports of difficulty in 
concentration.  He diagnosed unspecified mental disorder and 
noted a history of benzodiazepine dependence.  In March 2003, 
the veteran's private physician listed the disorders for 
which he was being treated including depression and 
anxiety/panic attacks with a notation that he experienced 
concentration difficulty and inability to handle stress.  
However, in a November 2003 outpatient examination, a VA 
physician noted that diminished concentration was not 
present.  Finally in August 2005, a VA examiner noted the 
veteran's reports of feelings of depression and anhedonia but 
no other mental health concerns. 

In a June 2005 RO hearing, the veteran stated that he 
experienced short term memory loss and that his VA physician 
(Dr. O.H.) told him that it was a symptom of chronic fatigue 
syndrome.  The records showed that this physician practiced 
in the primary care clinic at the VA Outpatient Clinic in 
Gulfport, Mississippi.  In May 2004, the physician noted the 
veteran's report of sleeplessness despite use of his current 
medication.  The physician prescribed a different medication 
and referred the veteran for further examination in the 
mental health clinic.  He diagnosed insomnia and anxiety but 
made no notation regarding memory loss or chronic fatigue 
syndrome.  In a routine follow-up in August 2005, the 
physician noted that the veteran desired the dosage of 
medications be gradually reduced.  One medication was for 
pain due to a severe wrist injury and the other was an anti-
depressant.  The physician reduced the dosage of the pain 
medication and referred the veteran to the mental health 
clinic for his depression. There are no other records from 
this physician and no comments regarding chronic fatigue 
syndrome.      

The Board concludes that service connection for loss of 
memory and concentration is not warranted because there is no 
evidence that either condition is a unique diagnosed 
disability.  The Board also concludes that loss of memory and 
concentration are not symptoms of an undiagnosed illness.  
Although noted only rarely in the veteran's medical records, 
the symptoms were discussed exclusively as a component of a 
diagnosed mental disorder.  Furthermore, even if loss of 
memory and concentration were categorized as symptoms of an 
undiagnosed illness, there is no evidence that the symptoms 
caused occupational and social impairment that met the 
criteria for a rating of 10 percent.  

The weight of the credible evidence demonstrates that the 
veteran's symptoms of memory and concentration loss are not a 
diagnosed disability and are not symptoms of an undiagnosed 
illness.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Sleep Disorder

In his June 2005 RO hearing, the veteran stated that he had 
been told that he had sleep apnea in March 2003.  The veteran 
also stated that he experienced insomnia and that his 
physician (Dr. O.H.) told him it was a symptom of chronic 
fatigue syndrome.  

Service medical records are silent for any complaint or 
treatment for a sleep disorder.  There is no post-service 
medical record of diagnosis of sleep apnea or any other sleep 
disorder.  An October 1998, a VA mental health examiner noted 
no sleep deficits but did note that the veteran experienced 
nightmares and anxiety.  In January 1999, a VA examiner 
conducting a mental health examination noted that the veteran 
reported no problems sleeping albeit with the aid of 
prescribed medication.  In March 2003, the veteran's private 
physician did not include a sleep disorder in a list of the 
veteran's then-current diagnosed conditions.  In July 2003, a 
VA examiner assessed the veteran's chronic headache condition 
and noted that he took a prescription medication to aid 
sleep.  In November 2003, a VA examiner noted that insomnia 
and hypersomnia were not present.  As noted above, on two 
occasions in May 2004 and in August 2005, Dr. O.H, a VA 
primary care physician, adjusted the veteran's sleep aid and 
pain medications and referred him for mental health review.  
He made no comment or diagnosis of chronic fatigue syndrome. 

The Board concludes that service connection for a sleep 
disorder is not warranted.  There is no evidence of a medical 
diagnosis of sleep apnea (a respiratory disorder) or insomnia 
as a unique diagnosed disability.  However, there is evidence 
that the veteran experiences insomnia and takes prescription 
sleep aid medication.  Since the symptom of sleeplessness has 
been associated exclusively with a mental disorder, 
application of the criteria for an undiagnosed illness is not 
warranted.  

The weight of the credible evidence demonstrates that the 
veteran does not have a diagnosed sleep disorder and that 
sleeplessness was noted only as a symptom of other diagnosed 
conditions.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chronic Fatigue Syndrome

Chronic fatigue syndrome is a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms.  The pertinent rating criteria provide that chronic 
fatigue syndrome, as a diagnosed illness, warrants a 10 
percent rating for debilitating fatigue, cognitive 
impairments, or a combination of other signs and symptoms 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks duration per year; or, 
symptoms controlled by continuous medication.  A condition is 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  As symptomatic of a medically unexplained chronic 
multisymptom illness without conclusive pathophysiology or 
etiology, chronic fatigue is rated using the same criteria 
because the functions affected, anatomical localization, and 
symptomatology are similar.  No other diagnostic code is 
analogous.  38 C.F.R. § 3.317(a)(5). 

In his July 1994 discharge medical examination questionnaire, 
the veteran stated that he experienced headaches and fatigue.  
The examiner noted no abnormalities and made no comment on 
the veteran's reported symptoms.  The service medical records 
are otherwise silent for any other complaints or treatment 
for fatigue. 

Private physician reports in August 1995, March 1996, and 
March 2003 list several conditions for which the veteran 
received treatment.  Fatigue was not mentioned as either a 
diagnosed condition or symptom.  The veteran underwent many 
VA examinations for headaches, possible neurological 
disorders, prescription drug dependence, and a digestive 
disorder from February 1995 to November 2003.  There were no 
notations of chronic muscle aches or fatigue.  Symptoms of 
sleeplessness, depression, and memory deficits were noted in 
the context of a mental disorder.  There were no diagnoses of 
chronic fatigue syndrome and no evidence of periods of 
incapacitation.  The veteran has not worked since August 1999 
when he sustained a severe laceration (near amputation) of 
his right wrist.  

In November 2003, a VA examiner noted the veteran's reports 
of generally not feeling well with diminished energy.  The 
examiner diagnosed pharyngitis and malaise and noted on-going 
treatment for hypertension, a mental disorder, some muscular 
atrophy to the right hand, and occasional gastric distress.  

In his June 2005 RO hearing, the veteran stated that he had 
been treated for chronic fatigue syndrome for over a year and 
that his VA physician (Dr. O.H) attributed the condition to 
his service in the Persian Gulf War.  In May 2004 and in 
August 2005, Dr. O.H, a VA primary care physician, adjusted 
the veteran's sleep aid and pain  medication and referred him 
for mental health review.  He made no comment or diagnosis of 
chronic fatigue syndrome.   The veteran further stated that 
he experienced sleeplessness and memory loss.  He experienced 
chronic diarrhea that he attributed to the military food 
while serving in the Gulf.  Starting in the afternoon, he 
felt tired, irritable, and depressed.  In August 2005, a VA 
examiner noted the veteran's reports of feelings of 
depression and anhedonia with no reference to muscle aches or 
diagnosis of chronic fatigue syndrome. 

The Board concludes that service connection for chronic 
fatigue syndrome is not warranted because there is no medical 
diagnosis of the condition.  Service connection for general 
fatigue, malaise, and anhedonia as symptoms of an undiagnosed 
illness is not warranted because there is no evidence that 
the veteran experienced any periods of debilitating fatigue 
requiring incapacitation with bed rest and treatment by a 
physician.  Medications have been prescribed for diagnosed 
conditions including hypertension, diarrhea, and depression.  
Other symptoms of memory loss and sleeplessness are 
associated with a mental disorder. 

The weight of the credible evidence demonstrates that the 
veteran does not have chronic fatigue syndrome and that his 
symptoms of general fatigue, malaise, and anhedonia do not 
meet the criteria for a 10 percent rating.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Diarrhea

There are no rating criteria specifically for chronic 
diarrhea.  As a diagnosed illness, irritable colon syndrome 
warrants a 10 percent rating when the symptoms are moderate 
with frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2006).  
As symptomatic of a medically unexplained chronic 
multisymptom illness without conclusive pathophysiology or 
etiology, chronic diarrhea would be rated using the same 
criteria because the functions affected, anatomical 
localization, and symptomatology are similar.  Rating under 
diagnostic codes for bacillary dysentery and ulcerative 
colitis are not appropriate because there is no evidence of a 
bacterial agent or ulceration.  38 C.F.R. § 4.114, Diagnostic 
Codes 7322, 7323 (2006).  Other related conditions such as 
diverticulitis and enteritis are rated using the criteria for 
irritable colon syndrome.  38 C.F.R. § 3.317(a) (5), 4.114, 
Diagnostic Codes 7325, 7327 (2006).  The condition could also 
be rated as impairment of sphincter control of the rectum or 
anus.  That diagnostic code requires a showing of constant 
slight, or occasional moderate, leakage to warrant a 
compensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Service medical records are silent for any symptoms, 
treatment, or diagnosis of a digestive disorder.  

In February 1995, a VA examiner noted the veteran's reports 
of frequent but normal bowel movements, two to five times per 
day, that started about one year after service in the Persian 
Gulf War.  There was no diarrhea or abdominal pain.  No 
abnormal conditions were noted on examination and no 
diagnostic tests were performed.  The examiner diagnosed 
"probable" irritable bowel syndrome with no comment on an 
etiology of the disease.  In a March 1996 statement, the 
veteran's private physician noted that the veteran 
experienced chronic diarrhea with no further comment on 
clinical observations or etiology.  

In January 1997, the RO granted service connection and a 
noncompensable rating for chronic diarrhea as a symptom of an 
undiagnosed illness.  The RO did not identify the diagnostic 
code used to establish the rating.  After providing notice 
and an opportunity to respond, in January 2004, the RO 
severed service connection on the basis of clear and 
unmistakable error in the January 1997 decision that granted 
service connection.  Regulations in effect for presumptive 
service connection for an undiagnosed illness following 
service in the Persian Gulf required that the illness became 
manifest to a degree meeting the criteria for a 10 percent 
rating.  Therefore, an undiagnosed illness that was rated as 
noncompensable did not warrant presumptive service 
connection.  The veteran objected to severance and this 
appeal followed. 

In March 2003, the veteran's private physician provided a 
list of current conditions under treatment.  There was no 
mention of chronic diarrhea. 

In July 2003, a VA examiner noted the veteran's reports of 
two bowel movements per day, one of which was diarrhea.  The 
veteran reported no abdominal pain, nausea, vomiting, weight 
loss, blood in the stool, or any relationship between the 
symptoms and his diet.  The examiner noted the veteran's 
history of treatment for anxiety, stress, and depression.  He 
diagnosed "chronic diarrhea, nonspecific and undiagnosed" 
but stated that it was at least as likely as not related to 
his psychiatric condition.  

In August 2004, the veteran received emergency treatment at a 
VA hospital for sudden onset of abdominal pain.  The veteran 
reported no diarrhea.  A computed tomography scan revealed a 
single loop of mildly dilated small bowel in the lower left 
quadrant and a large benign-appearing soft tissue mass.  
There was no inflammation or obstruction.  The examiner 
prescribed medication and scheduled follow up to check for 
persistent symptoms.  However, the examiner did not relate 
the looped bowel or mass to chronic diarrhea or indicate that 
the bowel abnormalities were related to Persian Gulf War 
service.  Follow-up examinations showed no continued 
symptoms.  In his June 2005 hearing, however, the veteran 
stated that he continued to experience daily episodes of 
diarrhea but did not mention abdominal pain.  

The Board concludes that service connection for chronic 
diarrhea as a diagnosed digestive disorder is not warranted.  
The 1995 diagnosis of irritable bowel syndrome was 
conditional, not supported by clinical data, and not 
determined to be related to any aspect of service.  No 
subsequent medical providers confirmed the diagnosis.  The 
Board further concludes that service connection for chronic 
diarrhea as symptomatic of an undiagnosed illness related to 
service in the Persian Gulf War is also not warranted because 
the veteran's symptoms of one or two episodes per day without 
weight loss or any overall effect on his health are mild, not 
moderate, and without associated abdominal pain.  The single 
episode of abdominal pain in 2004 was not noted to be related 
to chronic diarrhea.  Furthermore, one physician in 2003 
stated that the condition was likely related to anxiety and 
stress associated with a psychiatric disorder.  The evidence 
does not show moderate with frequent episodes of bowel 
disturbance with abdominal distress or constant slight, or 
occasional moderate, leakage that would meet the criteria for 
a 10 percent rating.

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of chronic diarrhea do not meet 
the criteria for presumptive service connection related to 
service in the Persian Gulf War.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran appealed a decision that severed service 
connection for chronic diarrhea based upon a finding of clear 
and unmistakable area.  Service connection had been granted 
with a 0 percent rating for chronic diarrhea as a 
manifestation of an undiagnosed illness.  However, the 
pertinent regulations requires that a disability that 
manifests after service manifest to a compensable degree in 
order for service connection as a manifestation of an 
undiagnosed illness be granted.  38 C.F.R. § 3.317(a)(1)(i).

A September 2003 rating decision, mailed on October 3, 2003, 
proposed to sever service connection.  A January 2004 rating 
decision, mailed February 3, 2004, enacted the proposed 
severance.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  Clear and unmistakable (CUE) 
is defined as "a very specific and rare kind of 'error.' It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When VA seeks to sever service connection, § 3.105(d) imposes 
the same burden of proof that is placed on a claimant who, 
under § 3.105(a), seeks to have a previous unfavorable 
decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  In accordance with § 3.105(a), to determine 
whether CUE was present in a prior decision, either the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
must have been incorrectly applied.  The error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Here, the RO severed service connection for chronic diarrhea 
as the manifestation of an undiagnosed illness because that 
condition has not manifested to a degree of 10 percent as 
required by the pertinent regulation as required for service 
connection to be granted.  38 C.F.R. § 3.317(a)(1)(i).  The 
Board concurs that the grant of service connection for 
chronic diarrhea as the manifestation of an undiagnosed 
illness was clearly and unmistakably erroneous because that 
allowance relied upon an incorrect interpretation of the 
regulation.  Therefore the Board finds that the severance of 
service connection was proper.

Furthermore, the Board finds that the RO properly severed 
service connection procedurally, with the notice of proposed 
termination mailed on October 3, 2003, and the termination 
enacted by a decision mailed on February 3, 2004, and 
effective on April 1, 2004.  38 C.F.R. § 3.105(d).  
Therefore, the veteran's claim for restoration of service 
connection for chronic diarrhea is denied.

Post Traumatic Stress Disorder (PTSD)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  The 
phrase "engaged in combat with the enemy" requires that the 
veteran have personally participated in an event constituting 
an actual fight or encounter with a hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. 
Reg. 6257 (2000).  Mere service in a combat zone is not 
sufficient to support a diagnosis of PTSD.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay statements alone may establish occurrence of 
the claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, as long as the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions standing alone cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In March 1999, the RO denied service connection for PTSD 
because the veteran did not have a diagnosis of PTSD that met 
the regulatory requirements.  The veteran did not express 
disagreement and the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.300, 20.302.   In June 2003, the 
veteran submitted a petition to reopen the claim for service 
connection for PTSD.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Service personnel records show that the veteran served in the 
Southwest Asia Theater of Operations from February 14, 1991 
to April 29, 1991.  The records do not show any record of 
combat action or combat awards or badges.  

In September 1998, the veteran was admitted to a VA substance 
abuse rehabilitation treatment program.  An examiner noted 
that the veteran reported chronic medical problems, 
depression, and a history of abuse of alcohol and 
prescription medications.  In October 1998 upon discharge 
from the program, a VA examiner noted the veteran's reports 
of flashbacks and nightmares related to his service in the 
Persian Gulf War, particularly the threat of attack with 
chemical weapons.  He did not state that he experienced an 
attack, and service medical records showed no treatment for 
acute symptoms of exposure to chemical weapons.  The final 
diagnosis was "Substance Dependence-Xanax; Post Traumatic 
Stress Disorder."  Treatment was exclusively directed at 
substance abuse.  There was no clinical analysis of the 
criteria for diagnosis of PTSD, details of a stressful event, 
or recommended treatment for the disorder.  

In November 1998, the veteran stated that from January 
through February 1991, he experienced the sounds of 
explosions and gunfire and had to wear a chemical warfare 
protective mask for many hours.  He described no other 
specific traumatic events.   

In January 1999, a VA examiner noted the veteran's report of 
having to remove a dead body from his vehicle during his 
service in Saudi Arabia.  The examiner noted that the veteran 
described the date, place, and circumstances but the examiner 
did not note them in the record.  The examiner noted that the 
veteran experienced visions of the event including sensations 
of smell.  However, he did not have nightmares and denied 
feeling angry, anxious, or depressed.  The veteran decreased 
the frequency of the visions with recreational diversions and 
medicine prescribed for headaches. A mental status 
examination showed no abnormalities.  The examiner diagnosed 
"unspecified mental disorder." 

Since final disallowance of the claim for PTSD, in March 2002 
the veteran received VA emergency room treatment for a panic 
attack.  The diagnosis on discharge was anxiety, rule out 
medication side effect.  There was no notation regarding PTSD 
or any service-related traumatic events.  In March 2003, the 
veteran's private primary care physician provided a list of 
current disorders that noted diagnoses of anxiety and 
depression.  However, there was no mention of PTSD and no 
discussion of causative traumatic events in service.  VA 
primary care records through August 2005 showed routine 
examination and adjustments of medication for anxiety and 
depression.  There were some clinical comments related to the 
veteran's concerns related to domestic issues and physical 
conditions including his severe right wrist injury that 
interfered with employment.  Some records listed PTSD as an 
ongoing condition.  However, there was no record of 
psychiatric treatment for PTSD or a clinical diagnosis 
meeting the requirements of DSM-IV including any discussion 
of the relationship of any events in service to the veteran's 
mental health conditions.  

In a March 2004 appeal, the veteran stated that he had 
performed duties in the demilitarized zone in Korea on 
several occasions.  He did not describe any traumatic events.  
 
In a June 2005 hearing, the veteran stated that while in the 
Persian Gulf War, he was 18 miles from a barracks that was 
destroyed by a missile attack and that he was required to 
help recover dead bodies from the wreckage.  His 
representative stated that the veteran's presence in the area 
was verified by photos sent in by other veterans.  In 
December 2005, the veteran's representative stated, "photos 
presented into this case are sufficient to allow service 
connection for depression due to being overwhelmed by the 
gravity of seeing the gore of damaged vehicles, burned and 
rotten bodies that had to be removed."  The file contains no 
photos or any other verification information.  No such 
information has been noted as received by the RO in any 
rating decision or statement of the case.  No medical 
provider has referred this information or included it in a 
clinical diagnosis.  

The Board concludes that the evidence submitted since the 
final disallowance of the claim for service connection for 
PTSD is new as it has not been previously considered by VA.  
However, the Board concludes that the evidence is not 
material because it does not show a diagnosis of PTSD in 
accordance with the requirements of DSM-IV.  The Board 
concludes from the service personnel records that the veteran 
has not shown that he was in combat.  Therefore, any service-
related traumatic events must be verified.  There is no 
record of receipt of any evidence to verify the veteran's 
service experiences, and there is insufficient information of 
the dates and places to warrant further record searches.  
Although there is evidence that the veteran has been 
diagnosed and received treatment for anxiety and depression, 
there is no competent medical evidence that the disorders are 
related to the events reported by the veteran or any other 
aspect of service.  Many providers have discussed his mental 
disorders in the context of concern related to physical 
conditions, substance abuse, and domestic issues. 

The Board finds that the newly submitted evidence is not 
material because it does not demonstrate that the veteran is 
diagnosed with PTSD pursuant to DSM-IV or that any diagnosis 
of PTSD is based upon inservice stressors whose occurrence 
has been objectively verified.  Therefore, the new evidence 
does not create a reasonably possibility of substantiating 
the claim.

As no material evidence has been submitted since the last 
final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for PTSD.  
The preponderance of the evidence is against this claim, and 
the "benefit of the doubt" rule is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Increased Rating for Chronic Headaches

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

There are no rating criteria for muscle tension or stress-
induced headaches.  As a diagnosed illness, migraine 
headaches warrant a 30 percent rating if there are 
characteristic prostrating attacks occurring on the average 
of once per month over the last several months.  A 50 percent 
rating is warranted if there are very frequent prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   
Chronic headaches are rated using the same criteria as for 
migraine headaches because the functions affected, anatomical 
localization, and symptomatology are similar.  No other 
diagnostic codes are appropriate.  38 C.F.R. § 4.20. 

In March 2003, the veteran's private physician provided a 
list of current conditions under treatment.  There was no 
mention of chronic headaches. 

In July 2003, a VA examiner noted that the veteran reported 
experiencing two types of headaches.  One type was mild and 
required no medication. The veteran attributed this type to 
tension.  The veteran experienced more severe headaches two 
to three times per week.  These headaches developed more 
slowly, the veteran reported taking medication upon sensing 
the build-up.  He reported having to sit down in a quiet room 
and experienced relief after 15 to 30 minutes.  He rarely 
experienced vomiting during an episode and did not lose 
consciousness or experience seizures.  The examiner noted no 
neurological abnormalities and diagnosed mixed muscle 
contraction and vascular headaches, controlled by medication. 

In May 2004, a VA primary care physician noted the veteran's 
complaints of sleeplessness and anxiety with no relief from 
his current medications.  The physician prescribed different 
medications but made no mention of chronic headaches.  A 
November 2004 primary care report also made no mention of 
chronic headaches.  In an August 2005 routine follow-up, a VA 
primary care physician noted the veteran's desire to reduce 
his use of medications prescribed for pain and depression.  
The physician noted that the pain medication was associated 
with the residual conditions of the veteran's severe right 
wrist injury and did not mention chronic headaches.  A VA 
examiner in the mental health clinic on the same day also 
noted no complaints regarding headaches.  

In a June 2005 RO hearing, the veteran stated that he 
experienced daily headaches.  He stated that about four or 
five times per week he had to rest for several hours.  He 
continued to use pain medication for relief.  He used over-
the-counter medication whenever the episode was not too 
severe.  A lay witness also stated that he had observed the 
veteran having to lie down during a headache episode. 

The Board concludes that the veteran's chronic headaches do 
not warrant a rating greater than 30 percent.  The veteran 
experiences tension-related headaches on a frequent basis 
that on occasion require him to rest.  He obtains relief from 
medication.  However, records of private physician and VA 
primary care providers have not shown regular complaints or 
treatment for headaches in the last four years.  A higher 
rating is not warranted because there is no evidence of 
frequent prolonged prostrating attacks, any neurological 
abnormalities, or indications of severe economic 
inadaptability.  The Board further finds that referral for 
consideration of an extraschedular rating is not appropriate 
because there is no evidence of frequent hospitalization or 
marked interference with employment such as to render the 
rating criteria inadequate.  38 C.F.R. § 3.321.

The weight of the credible evidence demonstrates that the 
veteran's current chronic headaches do not warrant a rating 
greater than 30 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for loss of memory and concentration is 
denied. 

Service connection for a sleep disorder is denied. 

Service connection for chronic fatigue syndrome is denied. 

Service connection for chronic diarrhea is denied, and 
restoration of service connection for chronic diarrhea is 
also denied.  

The petition to reopen a final disallowed claim for service 
connection for post-traumatic stress disorder is denied. 

An increased rating for chronic headaches is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


